Title: To George Washington from Major General William Heath, 2 November 1778
From: Heath, William
To: Washington, George


  
    Dear General
    Head Quarters Boston 2d Novr 1778
  
Finding it impracticable for the Troops of the Convention to begin their march the Day after to morrow, as was intended, I am this moment obliged to defer it until Saturday morning when I hope every thing will be in readiness.
Inclosed is a request made by Brigadier General Hamilton. I have consented to the Officers, Sick &c. mentioned in the Letter, remaining here until your Excellency’s pleasure is signified.
At the earnest request of Brigr Genl Bailey of the Grants, I have ordered him 50 Blankets and a few Kittles for an Enterprise which he informs me could not be carried on without. I have the honor to be with the greatest respect Your Excellency’s Most Obedt hume Servt

  W. Heath

